Title: From David Humphreys to Lewis Nicola, 11 January 1783
From: Humphreys, David
To: Nicola, Lewis


                        
                            Sir
                            Head Quarters Janry 11th 1783
                        
                        In the absence of Colo. Trumbull, I took the liberty of opening your Letter of the 9th & laying the
                            subject of it before the Commander in Chief—in ansr to which His Excellency directs me to inform you, that upon proper
                            Certificates & left monies from Persons on the spot that the Provisions in question were lost by inevitable accident & without
                            any carelessness or fault of those concerned in the transportation, an order will be given for replacing it—at the same
                            time the General requests to be informed of the reason or necessity for continuing any of your Corps at Fishkill, as it
                            was his expectation & intention that the post there should be entirely broken up, and all Guards discontinued as
                            soon as the stores were removed—it was with this view, His Excellency adds that the Barracks on Constitution Island were
                            designed for the accomodation of the Corps of Invalids. I am &c.
                    